SULLIVAN, Judge.
hFor the reasons discussed in the companion case in this consolidated matter, Richard v. Metro Bingo of Lafayette, Inc., 05-293 (La.App. 3 Cir. 3/29/06), 926 So.2d 83, the trial court’s grant of the motion for summary judgment filed by LAAD and Alea and its denial of the motion for summary judgment filed by Metro Bingo and Western World are affirmed. All costs of this appeal are assessed to Metro Bingo and Western World.
WRIT DENIED; JUDGMENTS AFFIRMED.
SAUNDERS, J., dissents and assigns written reasons.